 

1

t

AO 199A (Rcv. 12/1 l-EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

UNITED STATES DISTRICT COURT
for the

Eastern District of California

 

CLERK, U.S. D|STRlCT COUF|T
EASTEHN DlSTF\lCT OF A lFOFiNlA

 

UNITED STATES OF AMERICA, BY
) DEPuTv cLEni§_
v. )
) Case No. 1:16-cr-00091-DAD
JOEY RANDALL HOLLOWAY, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500'Tulare Street, Fresno, California
P!ace

U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

on December 17, 2018 at 2:00 PM

Date and Ti'me
If blank, defendant will be notified of next appearance.

(S) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PROBATION) DEFENSE COUNSEL PROBATION US ATTORNEY
US MARSHAL)

 

 

 

 

 

l
1
AO 1'99B (Rev. 09/08- EDCA [Fresno]) Additiona] Conditions of Release (General) Page- of Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

|Il (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN
(7) The defendant shall:

lZl (a) All previous terms and conditions of probation remain in full force and effect; and
121 (b) defendant shall report in person to the Probation Officer in Bakersfield, California on
Monday, November 26, 2018 at 11:00 a.m.

¢l'

'v
(

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page _ _of __ Pages

 

 

 

ADVICE 0F ENALTIES ANI) sANcTroNs
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r'.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 f'me, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or infon'nant; retaliate or attempt to retaliate against a witness, victim, or infon'nant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of;

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a tenn of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. in
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgm`ent of the Defendant
I acknowledge that l am the defendant in this case and that l am aware of the conditions of release, l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. lam aware of the penalties and sanctions
set forth above.

// Defendam" s .S'r'gnature

Direetions to the United States Marshal

) The defendant is ORDERED released aRer processing

v @/@“;£/WAM%

////; a/,/§/ /%/%/ QLM

Judlcr'a`!`Ojr`cer 's SignarureZ

BARBARAA. McAULIFFE, U..S MAGI[ TRATE JUDGE

Prr`nred name and title

 

DlSTRlBUTlON: COURT DEFENDANT PRETRLAL SERVICE U.S. ATI`ORNEY U.S. MARSHAL

